Docket No. 99756.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
       MICHAEL TAYLOR, Appellee.

                Opinion filed May 18, 2006.



   CHIEF JUSTICE THOMAS delivered the judgment of the
court, with opinion.
   Justices Freeman, McMorrow, Fitzgerald, Kilbride, Garman,
and Karmeier concurred in the judgment and opinion.



                         OPINION

   This appeal presents the question of whether a minor who
has been adjudicated delinquent in proceedings conducted
under article V of the Juvenile Court Act of 1987 (hereinafter,
the Juvenile Court Act or Act) (705 ILCS 405/5B101 et seq.
(West 1998)) is considered a Aperson convicted of a felony@ for
purposes of the offense of escape as set forth in section
31B6(a) of the Criminal Code of 1961 (hereinafter, the Code or
the escape statute) (720 ILCS 5/31B6(a) (West 1998)).

                        BACKGROUND
    On the evening of December 23, 1998, defendant was a
16-year-old juvenile incarcerated at the Audy Home, a juvenile
temporary detention center located in Cook County. On that
night, Terrance Willis, who was also a juvenile incarcerated at
the facility, escaped from his cell and cut the throat of a
detention center counselor. Defendant was locked in his cell
during the attack, but Willis took the jail keys from the stricken
counselor and opened defendant=s cell. According to
eyewitness testimony, defendant then aided Willis in shoving
the counselor into a cell and locking it. Defendant and Willis
were apprehended a short time later after they had fled in
separate directions.
    Pursuant to the Juvenile Court Act, the juvenile division of
the circuit court of Cook County held a discretionary-transfer
hearing in connection with the December 23, 1998, incident.
The court transferred defendant to the jurisdiction of the
criminal division on December 20, 1999, on charges of
attempted first degree murder, attempted escape, aggravated
battery and aggravated unlawful restraint. The cause then
proceeded to a jury trial on these charges.
    To prove one of the elements of the attempted escape
chargeBi.e., that defendant was a Aperson convicted of a
felony@ at the time of the attempted escapeBthe State
introduced a certified copy of a finding of delinquency entered
by the juvenile court on August 7, 1998, that was based on an
allegation that defendant had committed a robbery. The record
shows that following a dispositional hearing on this delinquency
adjudication for robbery, the juvenile court committed
defendant to the Department of Corrections, Juvenile Division.
Consequently, defendant was incarcerated at the Audy Home
on December 23, 1998, awaiting transport to the Department of
Corrections, Juvenile Division, when the events that formed the
present criminal charges took place.
     Defendant testified at his criminal trial that he was asleep at
the time Willis broke out of his cell on December 23, 1998, that
defendant had no plan to escape, and that he was ordered out
of his cell. He denied participating in putting the counselor in
the cell, but instead claimed that he ran to the bathroom first
and then to summon help for the counselor.
     At the completion of his jury trial, defendant was convicted
of the offenses of attempted escape, aggravated battery and
unlawful restraint, but was acquitted of the attempted first
degree murder count. The trial court sentenced him to five
years in prison on the attempted escape charge to run
concurrently with sentences of five years= and three years=
imprisonment on the other two charges.
     Defendant appealed, and the appellate court reversed. 353
Ill. App. 3d 462. The State conceded before the appellate court
that defendant did not commit the substantive offenses of
aggravated battery and aggravated unlawful restraint. Instead
the State argued that defendant was guilty of these charges on
an accountability theory for his participation in the escape.
Because defendant=s accountability on these two charges
depended on whether he was guilty of the escape attempt, the
appellate court first examined the escape charge. It noted that
the escape statute requires as an element of the offense that a
defendant must be a Aperson convicted of a felony@ or Acharged
with the commission of a felony@ at the time of the offense. 353
Ill. App. 3d at 471. It then concluded that defendant=s
delinquency adjudication was not a Aconviction@ for purposes of
the escape statute. 353 Ill. App. 3d at 472-75. Accordingly, the
appellate court held that under the plain language of the
escape statute, defendant could not be found guilty of the
offense of escape as a matter of law. 353 Ill. App. 3d at 475.
We allowed the State=s petition for leave to appeal. 177 Ill. 2d
R. 315(a).

                           ANALYSIS



                                -3-
    Before this court, the State contends that the term
Aconviction@ as defined in the Code is ambiguous. According to
the State, the Code must be read in pari materia with various
provisions of Juvenile Court Act to find a legislative intent to
punish a juvenile for any escape attempt from a penal
institution. 1 Specifically, the State points out that the term
Adelinquent minor@ under the Juvenile Court Act means Aany
minor who prior to his or her 17th birthday has violated or
attempted to violate, regardless of where the act occurred, any
federal or State law, county or municipal ordinance.@ 705 ILCS
405/5B105(3) (West 1998). Moreover, proceedings under the
Act may be instituted for such violations, unless the Act
requires that the minor be prosecuted criminally. 705 ILCS
405/5B120 (West 1998). The State contends that section 5B130
of the Act requires that all escape attempts be prosecuted
criminally, rather than in a juvenile proceeding. See 705 ILCS
405/5B130 (West 1998). According to the State, the appellate
court=s interpretation of the escape statute would lead to an
absurdity if an adjudication is not considered a Aconviction,@
because then a minor who attempts to escape from
confinement following a juvenile adjudication would not be
subject to prosecution under either the criminal laws or the
Juvenile Court Act.
    The State=s argument raises a question of statutory
interpretation, and the principles governing our analysis are
well known. The construction of a statute is an issue that is
reviewed de novo. In re Michelle J., 209 Ill. 2d 428, 434 (2004).
Courts should consider the statute in its entirety, keeping in
mind the subject it addresses and the legislature=s apparent
objective in enacting it. People v. Davis, 199 Ill. 2d 130, 135
(2002). But our inquiry must always begin with the language of
the statute itself, which is the surest and most reliable indicator

   1
    The doctrine of in pari materia provides that when two statutes deal
with the same subject, they will be considered with reference to each other
to give them a harmonious effect. Collinsville Community Unit School
District No. 10 v. Regional Board of School Trustees, 218 Ill. 2d 175, 185
(2006), quoting Land v. Board of Education of the City of Chicago, 202 Ill.
2d 414, 422 (2002).


                                   -4-
of the legislature=s intent. People v. Pullen, 192 Ill. 2d 36, 42
(2000). When the language of a statute is clear, it must be
applied as written without resort to further aids or tools of
interpretation. In re R.L.S., 218 Ill. 2d 428, 433 (2006).
Furthermore, criminal or penal statutes are to Abe strictly
construed in favor of the accused, and nothing should be taken
by intendment or implication beyond the obvious or literal
meaning of the statute.@ People v. Laubscher, 183 Ill. 2d 330,
337 (1998). We cannot, under the guise of statutory
interpretation, remedy an apparent legislative oversight by
rewriting a statute in a way that is inconsistent with its clear
and unambiguous language. Pullen, 192 Ill. 2d at 42. However,
if the language of a statute is ambiguous, we may look to tools
of interpretationBsuch as the doctrine of in pari materiaBto
ascertain the meaning of a provision.
     The statute at issue here is the escape statute, which
provides that A[a] person convicted of a felony or charged with
the commission of a felony who intentionally escapes from any
penal institution or from the custody of an employee of that
institution commits a Class 2 felony.@ 720 ILCS 5/31B6(a)
(West 1998). Under the statute=s plain language, proof of a
prior felony conviction is an element of the offense of escape in
the present circumstances. 2 See People v. McCollum, 72 Ill.
App. 3d 174, 176 (1979). The question before us, then, is
whether a juvenile adjudication can be considered a felony
conviction for purposes of this statute. The term Aconviction@ is
specifically defined by the Code in the general definitions
contained in Article II (see 720 ILCS 5/2B5 (West 1998)) and
that definition governs our inquiry, as the words and phrases
defined in article II have the same meaning throughout the
Code as is designated in article II unless the context clearly
requires a different meaning (720 ILCS 5/2B5 (West 1998)).
Section 2B5 of the Code states as follows:


   2
    Proof that a person is in custody on a charge of committing a felony at
the time of the escape is an alternative element, but the State does not
charge this element and it is not at issue in this case. See 720 ILCS
5/31B6(a) (West 1998).


                                   -5-
            A >Conviction= means a judgment of conviction or
        sentence entered upon a plea of guilty or upon a verdict
        or finding of guilty of an offense, rendered by a legally
        constituted jury or by a court of competent jurisdiction
        authorized to try the case without a jury.@ 720 ILCS
        5/2B5 (West 1998).
    Under both the plain language of this statute and the
various provisions of the Juvenile Court Act cited by the State,
juvenile adjudications are not mentioned as being included in
the Code=s definition of conviction. Nor has any Illinois case
ever held that a juvenile adjudication constitutes a criminal
convictionBalthough Illinois cases have specifically held that
juvenile adjudications do not constitute convictions. See In re
W.W., 97 Ill. 2d 53, 57 (1983); People v. Rankin, 297 Ill. App.
3d 818, 824 (1998). Additionally, we emphasize that the
escape statute requires a prior felony conviction, not merely a
conviction. We simply do not believe that the term Aperson
convicted of a felony@ can be read to include juvenile
adjudications under the plain meaning of the existing statutory
framework at issue here, especially when the nature of such
adjudications are closely examined in comparison with the
statutory language.
    The Code=s definition of Aconviction@ has two basic parts,
both of which must be satisfied for a conviction to take place.
The first clause requires a judgment or sentence entered upon
a plea of guilty or upon a verdict or finding of guilty of an
offense. The second clause requires that any verdict or finding
of guilty must be rendered by a jury or a court authorized to try
the case without a jury. Neither part of the definition has been
satisfied under the facts of this case.
    With respect to the first clause, we note that defendant was
adjudicated delinquent on August 7, 1998, on an allegation of
robbery. This is the predicate offense that is supposed to serve
as his prior felony conviction for purposes of the escape
charge. The Juvenile Court Act, however, did not provide for a
Aplea of guilty@ or a Afinding of guilty@ of an offense at the time
that defendant was adjudicated delinquent on an allegation of
robbery in August 1998. Nor did the Act provide for a
Asentence.@ Instead a minor named in a delinquency petition in

                               -6-
1998 was merely subject to Aan adjudicatory hearing,@ after
which the juvenile court judge was to Amake and note in the
minutes of proceeding a finding of whether or not the minor is
delinquent.@ (Emphasis added.) 705 ILCS 405/5B20 (West
1996). Thereafter, the cause did not proceed to Asentencing@
but rather to a Adispositional hearing@ where the court was to
determine whether Ait is in the best interests of the minor and
the public that he be made a ward of the court.@ 705 ILCS
405/5B20 (West 1996). If the court determined that the minor
should be made a ward of the court, it was then incumbent on
the court to determine the proper disposition best serving the
minor and the public. 705 ILCS 405/5B22 (West 1996). The
kinds of dispositional orders that the court could enter were
listed in section 5B23 of the Act. Upon comparing the language
of the Juvenile Court Act in effect in 1998 with the Code=s
definition of Aconviction,@ it is clear that defendant=s 1998
juvenile adjudication did not satisfy the first part of the definition
of Aconviction@ under the Code because he was not found guilty
and sentenced, but was instead adjudicated delinquent and
then subjected to a dispositional order.
     The Juvenile Court Act was radically altered, however, after
the date of defendant=s August 7,1998, delinquency
adjudication and after the alleged offenses were committed in
the present case. The General Assembly amended the Act with
Public Act 90B590, effective January 1, 1999. 705 ILCS Ann.
405/5B101 et seq. (Smith-Hurd 1999). The amendatory
changes renumbered the sections and largely rewrote article V
of the Act to provide more accountability for the criminal acts of
juveniles and, from all appearances, to make the juvenile
delinquency adjudicatory process look more criminal in nature.
Compare 705 ILCS 405/5B1 et seq. (West 1996) with 705 ILCS
405/5B101 et seq. (West 2000). For starters, the 1999
amendments provided a new purpose and policy section, which
states in relevant part as follows:
            A(1) It is the intent of the General Assembly to
        promote a juvenile justice system capable of dealing
        with the problem of juvenile delinquency, a system that
        will protect the community, impose accountability for
        violations of law and equip juvenile offenders with

                                 -7-
competencies to live responsibly and productively. To
effectuate this intent, the General Assembly declares
the following to be important purposes of the this Article:
         (a) To protect citizens from juvenile crime
         (b) To hold each juvenile offender directly
    accountable for his or her acts.
         (c) To provide an individualized assessment of
    each alleged and adjudicated delinquent juvenile, in
    order to rehabilitate and to prevent further delinquent
    behavior through the development of competency in
    the juvenile offender. As used in this Section,
    >competency= means the development of
    educational, vocational, social, emotional and basic
    life skills which enable a minor to mature into a
    productive member of society.
         (d) To provide due process, as required by the
    Constitution of the United States and the State of
    Illinois, through which each juvenile offender and all
    other interested parties are assured fair hearings at
    which legal rights are recognized and enforced.
    (2) To accomplish these goals, juvenile justice
policies developed pursuant to this Article shall be
designed to:
         ***
         (b) Provide secure confinement for minors who
    present a danger to the community and make those
    minors understand that sanctions for serious crimes,
    particularly      violent   felonies,     should    be
    commensurate with the seriousness of the offense
    and merit strong punishment;
         (c) Protect the community from crimes committed
    by minors;
                          ***
         (j) Hold minors accountable for their unlawful
    behavior and not allow minors to think that their
    delinquent acts have no consequence for
    themselves and others.@ 705 ILCS 405/5B101 (West
    2000).

                        -8-
    Although proceedings under the Act are still not criminal in
nature even in the aftermath of the 1999 amendments and are
to be administered in a spirit of humane concern for the minor
and to promote his general welfare, the policy statement in
section 5B101 represents a fundamental shift from the singular
goal of rehabilitation to include the overriding concerns of
protecting the public and holding juvenile offenders
accountable for violations of the law. In re A.G., 195 Ill. 2d 313,
317 (2001). Consistent with this end, the 1999 amendments
changed some of the terminology of the Act. The Act now
provides for a number of features common to a criminal trial.
Pertinent to our analysis are the following provisions. The
legislature has now indicated an intent that the term A >trial=
replace the term >adjudicatory hearing= and be synonymous
with that definition as it was used in the [Act].@ 705 ILCS
405/5B101(17) (West 1998). Furthermore, the Act now allows
for a Aplea of guilty@ in a delinquency proceeding (705 ILCS
405/5B605 (West 1998)), and if a trial is conducted, the court is
required, at its conclusion, to Amake and note in the minutes of
the proceeding a finding of whether or not the minor is guilty.@
(Emphasis added.) 705 ILCS 405/5B620 (West 1998). If the
court finds the minor Aguilty,@ the cause then proceeds to a
Asentencing hearing,@ where it is determined whether or not it is
in the best interests of the minor or the public that he be made
a ward of the court, with the possibility that if defendant is
adjudicated a ward of the court, he could be committed to the
Department of Corrections, Juvenile Division. 705 ILCS
405/5B620, 5B705, 5B710 (West 1998). In sum, the Act now
provides for pleas of guilty, findings of guilty and
sentencingBlanguage which effectively tracks with the first
clause of the term Aconviction@ as defined in the Code.
    These amendments support the notion that a juvenile
adjudication in 1998 was not considered a Asentence entered
upon a plea of guilty@ or a Averdict or finding of guilty of an
offense.@ As previously mentioned, the above-discussed
changes to the Juvenile Court Act did not become effective
until January 1, 1999, several months after defendant=s juvenile
adjudication. Accordingly, they have no application here other
than to illustrate that the legislature could have satisfied the

                               -9-
first part of the statutory definition of Aconviction@ under the
Code if it had included the appropriate language to specify that
an adjudication is a Afinding of guilty.@ But this would not end
our analysis because even with the 1999 amendments to the
Juvenile Court Act, a juvenile adjudication still does not satisfy
the second clause of the term Aconviction@ as defined by the
Code.
     The second clause of the definition requires that the finding
of guilt be rendered by a Alegally constituted jury or by a court
of competent jurisdiction authorized to try the case without a
jury.@ 720 ILCS 5/2B5 (West 1998). The Juvenile Court Act
plainly states that minors do not have a right to a jury trial
unless it is specifically provided for in article V of the Act. 705
ILCS 405/5B101(3) (West 1998). A juvenile proceeding based
on an allegation of robbery, like the one at issue in the present
case, is not one allowing for a right to a trial by jury under the
Act, and there is no indication that defendant was afforded the
right to a jury trial on his delinquency adjudication. Instead, the
Act requires the circuit court to conduct a bench trial on such
juvenile adjudications. See 705 ILCS 405/5B605(1) (West
1998). This is all that is constitutionally required in juvenile
delinquency proceedings. McKeiver v. Pennsylvania, 403 U.S.
528, 545, 29 L. Ed. 2d 647, 661, 91 S. Ct. 1976, 1986 (1971).
This is because a juvenile proceeding is not Aa >criminal
prosecution,= within the meaning and reach of the Sixth
Amendment.@ McKeiver, 403 U.S. at 541, 29 L. Ed. 2d at 658,
91 S. Ct. at 1984. Nevertheless, juvenile adjudications cannot
be deemed criminal felony Aconvictions@ under the Code
because the Code=s definition of Aconviction@ requires that the
finding of guilt be made by a court authorized to try the case
without a jury, and the law does not authorize a felony
conviction in the absence of a right to a trial by jury. Both our
federal and state constitutions preclude a criminal felony
conviction without the right to a jury trial. Specifically, the sixth
amendment to the United States Constitution states that A[i]n all
criminal prosecutions, the accused shall enjoy the right to a
speedy and public trial, by an impartial jury.@ U.S. Const.,
amend. VI. Similarly, our state constitution provides that A[i]n
criminal prosecutions, the accused shall have the right *** to

                               -10-
have a speedy public trial by an impartial jury of the county in
which the offense is alleged to have been committed.@ Ill.
Const. 1970, art. I, '8. Moreover, Illinois courts have long
recognized that the right of an accused to a trial by jury in a
criminal felony case is absolute unless specifically waived and
the defendant has been properly and adequately informed of
his rights. People v. Fisher, 340 Ill. 216, 257-65 (1930); People
v. Cowart, 51 Ill. App. 2d 388, 390 (1964).
    In Duncan v. Louisiana, 391 U.S. 145, 149, 20 L. Ed. 2d
491, 496, 88 S. Ct. 1444, 1447 (1968), the Supreme Court
called the right to trial by jury in criminal cases Afundamental to
the American scheme of justice@ and held that the right applied
to state prosecutions under the due process clause whenever
the right would attach under federal law in a criminal case. A
right to trial by jury is afforded criminal defendants to prevent
oppression by the government. Duncan, 391 U.S. at 155-56,
20 L. Ed. 2d at 499, 88 S. Ct at 1451. As the Court in Duncan
noted,
        AThe framers of the constitutions strove to create an
        independent judiciary but insisted upon further
        protection against arbitrary action. Providing an accused
        with the right to be tried by a jury of his peers gave him
        an inestimable safeguard against the corrupt or
        overzealous prosecutor and against the compliant,
        biased, or eccentric judge. If the defendant preferred the
        common-sense judgment of a jury to the more tutored
        but perhaps less sympathetic reaction of the single
        judge, he was to have it. A Duncan, 391 U.S. at 156, 20
        L. Ed. 2d at 500, 88 S. Ct. at 1451.
    We believe that when the Code uses the phrase
Aauthorized to try the case without a jury@ (720 ILCS 5/2B5
(West 1998)), it is referring to a situation where the defendant
expressly waived his right to a jury trial if the case is one
involving a felony offense. Thus, we conclude that for a
defendant to be deemed a Aperson convicted of a felony@ within
the meaning of the escape statute (720 ILCS 5/31B6(a) (West
1998)), he must have been afforded the right to a trial by jury
on the predicate felony. The law does not Aauthorize@ anything
less. Under the current legislative language employed in

                               -11-
defining the term Aconviction@ in the Code and in the absence
of any clear language in the Juvenile Court Act, we simply
cannot find that a juvenile adjudication is tantamount to a
felony conviction for purposes of the escape statute.
    Even if we were to consider the escape statute to be
ambiguous, as the State urges, we still would not find that the
legislative intent, as expressed in various provisions of the
Juvenile Court Act, requires a different result. The policy that
seeks to hold juveniles accountable for their actions and to
protect the public does not negate the concept that
rehabilitation remains a more important consideration in the
juvenile justice system than in the criminal justice system and
that there are still significant differences between the two,
indicating that Athe ideal of separate treatment of children is still
worth pursuing.@ McKeiver, 403 U.S. at 546 n.6, 29 L. Ed. 2d at
661 n.6, 91 S. Ct. at 1986 n.6.
    More importantly, if we were to accept the State=s position,
it would mean that juveniles would have the Aworst of both
worlds,@ one in which, unlike their adult counterparts, they are
denied a right to a jury trial, yet their adjudications are deemed
prior criminal convictions for the purpose of criminal statutes
that require a prior conviction as an element of an offense, all
the while without the statute specifically identifying an
adjudication as a prior conviction. See United States v. Kent,
383 U.S. 541, 556, 16 L. Ed. 2d 84, 94, 86 S. Ct. 1045, 1054
(1966) (Athere may be grounds for concern that the child
receives the worst of both worlds: that he gets neither the
protections accorded to adults nor the solicitous care and
regenerative treatment postulated for children@). When the
United States Supreme Court held in McKeiver that a jury trial
is not guaranteed by the federal Constitution in juvenile
adjudications, it rested its holding mainly on the notion that
juvenile proceedings are fundamentally different from criminal
proceedings. McKeiver, 403 U.S. at 541-51, 29 L. Ed. 2d at
658-64, 91 S. Ct. at 1984-89. The plurality of the Court noted
that juvenile proceedings are undergirded by the ideal of
rehabilitation rather than punishment. The plurality feared the
possibility that if a jury trial were mandated in juvenile
proceedings, it would Aput an effective end to what has been

                               -12-
the idealistic prospect of an intimate, informal protective
proceeding.@ McKeiver, 403 U.S. at 545, 29 L. Ed. 2d at 661,
91 S. Ct. at 1986. According to the plurality, a jury trial would
not greatly strengthen the fact-finding function and would,
contrarily, Aprovide an attrition of the juvenile court=s assumed
ability to function in a unique manner.@ McKeiver, 403 U.S. at
547, 20 L. Ed. 2d at 662, 91 S. Ct. at 1987. The McKeiver
plurality concluded by stating the following:
              AFinally, the arguments advanced by the juveniles
         here are, of course, the identical arguments that
         underlie the demand for the jury trial for criminal
         proceedings. The arguments necessarily equate the
         juvenile proceedingBor at least the adjudicative phase of
         itBwith the criminal trial. Whether they should be so
         equated is our issue. Concern about the inapplicability
         of exclusionary and other rules of evidence, about the
         juvenile court judge=s possible awareness of the
         juvenile=s prior record and of the contents of the social
         file; about repeated appearances of the same familiar
         witnesses in the persons of juvenile and probation
         officers and social workersBall to the effect that this will
         create the likelihood of pre-judgmentBchooses to ignore,
         it seems to us, every aspect of fairness, of concern, of
         sympathy, and of paternal attention that the juvenile
         court system contemplates.
              If the formalities of the criminal adjudicative process
         are to be superimposed upon the juvenile court system,
         there is little need for its separate existence. Perhaps
         that ultimate disillusionment will come one day, but for
         the moment we are disinclined to give impetus to it.@
         McKeiver, 403 U.S. at 550-51, 20 L. Ed. 2d at 664, 91
S. Ct. at 1989.
    McKeiver=s reluctance to extend the right to a jury trial to
juvenile proceedings and the absence of such a right in the
Juvenile Court Act is ample reason to reject the notion that the
1999 amendments to the Act should be read to equate an
adjudication with a criminal conviction in the present context.
We are well aware that the 1999 amendments represent a shift
from Athe singular goal of rehabilitation to include the overriding

                               -13-
concerns of protecting the public and holding juvenile offenders
accountable for violations of the law.@ In re A.G., 195 Ill. 2d
313, 317 (2001). It is on this very basisBthat the historical
differences between juvenile an adult systems may no longer
existBthat some commentators have criticized McKeiver and
have urged that the right to a trial by jury be extended to
juvenile proceedings. See J. Hochberg, Should Juvenile
Adjudications Count as Prior Convictions for Apprendi
Purposes?, 45 Wm. & Mary L. Rev. 1159, 1190-91 (2004); C.
Murphy, The Use of Prior Convictions After Apprendi, 37 U.C.
Davis L. Rev. 973, 1012-13 (2004). But without the actual
extension of the right to a trial by jury, it would be incongruent
to hold that juvenile adjudications constitute criminal felony
convictions as a matter of course or, as the State urges here,
that they constitute Aconvictions@ for purposes of a statute that
requires as an element of the offense that the defendant be a
Aperson convicted of a felony.@
    The question before us is to be distinguished from the
somewhat analogous issue of whether a juvenile adjudication
is considered a Aprior conviction@ for sentencing enhancement
purposes under Apprendi v. New Jersey, 530 U.S. 466, 147 L.
Ed. 2d 435, 120 S. Ct. 2348 (2000). In Apprendi, the Court
stated that A[o]ther than the fact of a prior conviction, any fact
that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.@ (Emphasis added.) Apprendi, 530
U.S. at 490, 147 L. Ed. 2d at 455, 120 S. Ct. at 2362-63. The
federal circuits are divided over the question of whether
nonjury juvenile adjudications can be characterized as Aprior
convictions@ as that term is used in Apprendi. See United
States v. Burge, 407 F.3d 1183 (11th Cir. 2005); United States
v. Jones, 332 F.3d 688 (3d Cir. 2003); United States v.
Smalley, 294 F.3d 1030 (8th Cir. 2002); United States v. Tighe,
266 F.3d 1187 (9th Cir. 2001). In each of these cases,
defendants were charged with violating the Armed Career
Criminal Act (the federal Act) (18 U.S.C. '924(e) (2000)), which
provides that a defendant convicted of being a felon in
possession of a firearm is subject to a maximum sentence of
10 years. The federal Act further provides, however, that if the

                              -14-
convicted felon is found to have three previous convictions for
a violent felony, a minimum sentence of 15 years is required.
18 U.S.C. '924(e) (2000). Furthermore, the federal Act
expressly states that the term Aconviction@ is defined to include
Aa finding that a person has committed an act of juvenile
delinquency involving a violent felony.@ 18 U.S.C. '924(e)(2)(C)
(2000).
    The Ninth Circuit has held that nonjury juvenile
adjudications may not be considered as prior convictions for
Apprendi purposes to enhance a sentence under the federal
Act (Tighe, 266 F.3d at 1191-95), but the Third, Eighth and
Eleventh Circuits have held that they may be so used (Burge,
407 F.3d at 1187-91; Jones, 332 F.3d at 694-96; Smalley, 294
F.3d at 1031-33). 3 In Tighe, the Ninth Circuit quoted the
following language from Apprendi: A >There is a vast difference
between accepting the validity of a prior judgment of conviction
entered in a proceeding in which the defendant had the right to
a jury trial and the right to require the prosecutor to prove guilt
beyond a reasonable doubt, and allowing the judge to find the
required fact under a lesser standard of proof.= @ Tighe, 266
F.3d at 1194, quoting Apprendi, 530 U.S. at 496, 147 L. Ed. 2d
at 458-59, 120 S. Ct. at 2366. Tighe interpreted this language
to require that Athe >prior conviction= exception to Apprendi=s
general rule must be limited to prior convictions that were
themselves obtained through proceedings that included the
right to a jury trial and proof beyond a reasonable doubt.@
(Emphasis added.) Tighe, 266 F.3d at 1194. Accordingly,
Tighe held that the defendant=s sentence could not stand
because the fact that the prior nonjury adjudication had actually
occurred was not something that was presented to the jury.
Tighe, 266 F.3d at 1194-95.
    The majority of courts have not followed Tighe. See United
States v. Burge, 407 F.3d 1183, 1190 (11th Cir. 2005)

  3
   As of yet, the United States Supreme Court has not resolved the
conflict.




                               -15-
(collecting cases). Instead they have noted that Apprendi
excluded prior convictions from its general rule because of the
existence of procedural safeguards that buttress the
convictions, namely, the right to a jury trial and the right to
require the prosecutor to prove guilt beyond a reasonable
doubt. Representative of the approach of the majority of courts
is the observation that Apprendi did not specifically address
juvenile adjudications, which unfortunately A >lie in between
these two poles,= because they do not provide a jury trial but do
require proof beyond a reasonable doubt.@ See Ryle v. State,
842 N.E.2d 320, 322 (Ind. 2005), quoting Smalley, 294 F.3d at
1032. The majority of courts have then concluded that the
question of whether juvenile adjudications should be exempt
from Apprendi=s general rule should turn on Awhether juvenile
adjudications, like adult convictions, are so reliable that due
process of law is not offended by such an exemption.@ Smalley,
294 F.3d at 1032-33. The majority of courts then hold that
given the panoply of procedural safeguards in place in a
juvenile proceedingBincluding proof beyond a reasonable
doubtBjuvenile convictions can be considered constitutionally
reliable enough to satisfy Apprendi=s exception without the right
to a trial by jury. Smalley, 294 F.3d at 1032-33.
    We take no position here with respect to the division among
the federal circuits. We only discuss the jurisprudence on the
use of nonjury juvenile adjudications for Apprendi purposes
because we find it helpful to our analysis to illustrate the
important differences between the case before us and the
federal cases cited above. In each of the federal cases, a
statute specifically defined a Aconviction@ as a prior juvenile
adjudication for purposes of the offense at issue. Here, in
contrast, the legislature has not defined the term Aconviction@ in
the escape statute to include juvenile adjudications. Moreover,
the key issue in the present case involves proof of a prior
conviction as an element of the offense where the applicable
statute fails to define an Aadjudication@ as a Aconviction.@ Thus,
the primary issue here turns on a question of statutory
construction, while the principal issue in the federal cases
turned on whether an adjudication could be classified as a prior
conviction for Apprendi purposes, not on whether it could be

                              -16-
classified as a Aconviction@ for purposes of establishing an
element of an offense. The distinction is critical, of course,
because nothing in a penal statute may be construed against a
defendant by intendment or implication (Laubscher, 183 Ill. 2d
at 337).
     In the absence of a statute expressly defining a juvenile
adjudication as a conviction, Illinois courts have consistently
held that juvenile adjudications do not constitute convictions.
See In re W.W., 97 Ill. 2d 53 (1983); People v. Rankin, 297 Ill.
App. 3d 818 (1998). In In re W.W., a juvenile was adjudicated
delinquent. On appeal, the appellate court assessed a $50 fee
against the minor pursuant to a statute that entitled the State=s
Attorney to the fee for each appeal prosecuted or defended by
him upon Aconviction@ of Athe defendant.@ Ill. Rev. Stat. 1979,
ch. 53, par. 8; In re W.W., 97 Ill. 2d at 54-55. This court
vacated the order of the appellate court and held that a juvenile
adjudication does not constitute a Aconviction@ for purposes of
the statute. In re W.W., 97 Ill. 2d at 57-58. Relying on previous
Illinois precedent, this court reiterated the following: A[J]uvenile
proceedings are not criminal in nature. As such, a minor is
neither >convicted= nor considered a >defendant= or an
>accused.= Nor is a proceeding under the Juvenile Court Act
denominated a >conviction.= @ In re W.W., 97 Ill. 2d at 57. This
court concluded its analysis in In re W.W. by emphasizing that
it would not extend the statutory provision by intendment or
implication. In re W.W., 97 Ill. 2d at 58.
     In Rankin, the defendant was convicted of unlawful
possession of a weapon by a felon. A prior criminal conviction
for aggravated battery was used to serve as the predicate
felony for the charge . In support of its sentencing argument,
the State maintained that the defendant=s prior juvenile
adjudication, based on an allegation of residential burglary,
could constitute a Aconviction@ for purposes of extended-term
sentencing. The appellate court rejected the State=s argument.
In doing so, the appellate court noted that section 5B5B3.2 of
the Unified Code of Corrections authorized extended-term
sentencing when a defendant is convicted of a felony, A >after
having been previously convicted in Illinois or any other
jurisdiction of the same or similar class felony or greater class

                               -17-
felony.= @ (Emphasis in original.) Rankin, 297 Ill. App. 3d at 824,
quoting 730 ILCS 5/5B5B3.2(b)(1) (West 1994). The court
examined the specific definition of Aconviction@ found in the
Unified Code of Corrections (730 ILCS 5/5B1B5 (West 1994)),
which is identical to the definition of Aconviction@ found in the
statute at issue in our case. Rankin observed:
         AThis definition does not include juvenile adjudications.
         Further, a term of well-known legal significance can be
         presumed to have that meaning in a statute. Advincula
         v. United Blood Services, 176 Ill. 2d 1, 17, 678 N.E.2d
1009, 1017 (1996). >Conviction= is commonly known to
         mean >the result of a criminal trial which ends in a
         judgment or sentence that the accused is guilty as
         charged.= Black=s Law Dictionary 333 (6th ed. 1990).@
         (Emphasis added.) Rankin, 297 Ill. App. 3d at 824.
Rankin contrasted the situation before it with the use of juvenile
delinquency adjudications in sentencing generally. It noted that
subsection (a)(3) of section 5B5B3.2 of the Code expressly
provides that courts may consider as aggravating factors in
sentencing A >a history of prior delinquency or criminal
activity.= @ (Emphasis added.) 730 ILCS 5/5B5B3.2(a)(3) (West
1994). Rankin then concluded that the legislature could have
included a juvenile delinquency adjudication in its definition of
conviction under the Unified Code of Corrections or made
specific reference to such adjudications in section 5B5B3.2(b),
discussing when an extended-term sentence may be imposed.
Rankin, 297 Ill. App. 3d at 825. Because it did not do so, the
court concluded that defendant=s juvenile delinquency
adjudication did not provide a basis for imposing an extended-
term sentence. Rankin, 297 Ill. App. 3d at 825.
    We find In re W.W. and Rankin to be well reasoned and
supportive of our position here. Similar to Rankin, we conclude
that the legislature could have included juvenile adjudications
within its general definition of Aconviction@ in the Code, or it
could have mentioned juvenile adjudications in section 31B6 of
the escape statute itself. It did not do so, and we are
constrained to find that it had no intent to do so.
    It is readily apparent that the legislature understands the
need for specifically defining a juvenile adjudication as a

                               -18-
conviction when that is its intention. In In re J.W., 204 Ill. 2d 50
(2003), one of the issues before this court was whether the
defendant could be considered a Asexual predator@ as defined
by the Sex Offender Registration Act (Registration Act) (730
ILCS 150/1 et seq. (West 2000)). Defendant had been
adjudicated delinquent based on two instances of aggravated
criminal sexual assault. The legislature defined a Asexual
predator@ in section 2(E) of the Registration Act as Aany person
who *** is *** [c]onvicted of a violation of any of the following
Sections of the Criminal Code of 1961 *** : *** 12B14
(aggravated criminal sexual assault).@ 730 ILCS 150/2(E)(1)
(West 2000). The legislature in turn provided in section 2(AB5)
of the Registration Act that Aconvicted@ was to have the same
meaning as Aadjudicated@ for purposes of section 2. 730 ILCS
150/2 (AB5) (West 2000). In re J.W. found the legislative
attempt to define Aconvicted@ so as to include juvenile
adjudications to be clear and unambiguous. In re J.W., 204 Ill.
2d at 64. Accordingly, this court gave effect to the statute as
written and found that the defendant qualified as a Asexual
predator@ under the statute. In re J.W., 204 Ill. 2d at 64. In
contrast to In re J.W., the legislature in the present case has
not chosen to include juvenile adjudications in the definition of
Aconviction@ for purposes of the escape statute, and again we
may not read such an inclusion into a penal statute by
intendment or implication.
    The State contends that the Aexcluded jurisdiction@
provision contained in section 5B130(5)(a) of the Juvenile Court
Act warrants a different result. We reject that contention.
Section 5B130(5)(a) provides as follows:
           AThe definition of delinquent minor under Section
       5B120[4] of this Article shall not apply to any minor who
       is charged with a violation of subsection (a) of Section
       31B6 or Section 32B10 of the Criminal Code of 1961
       when the minor is subject to prosecution under the
       criminal laws of this State as a result of the application

   4
    A footnote in West=s Illinois Compiled Statutes 1998 states that this cite
to section 5B120 Aprobably should read >5B105.= @


                                    -19-
        of the provisions of Section 5B125, or subsection (1) or
        (2) of this Section. These charges and all other charges
        arising out of the same incident shall be prosecuted
        under the criminal laws of this State.@ 705 ILCS
        405/5B130(5)(a) (West 1998).
    The State mistakenly believes that this statute cannot be
read in harmony with the escape statute as interpreted by the
appellate court. Section 5B130(5)(a) does not purport to define
the offense of escape in any way. Rather, it only ensures the
prosecution of a minor as an adult under the criminal laws for
escape where the minor escapes from custody when he is
subject to prosecution under the criminal laws of this state as a
result of the transfer provisions listed in section 5B130(5)(a),
namely, sections 5B125 and subsections (1) and (2) of section
5B130. These transfer provisions list situations in which a minor
must be charged and tried as an adult. Section 5B130(5)(a) is
thus consistent with the escape statute=s alternative element
that A[a] person *** charged with the commission of a felony
who intentionally escapes from any penal institution or from the
custody of an employee of that institution commits a Class 2
felony.@ (Emphasis added.) 720 ILCS 5/31B6(a) (West 1998).
By way of example, we note that section 5B130(1)(a), which is
one of the transfer provisions listed in section 5B130(5)(a),
provides for mandatory transfer when any minor who is at least
15 years old at the time of the offense commits one of the
following offenses: first degree murder, aggravated criminal
sexual assault, armed robbery when the armed robbery was
committed with a firearm, or aggravated vehicular hijacking
when the hijacking was committed with a firearm. 705 ILCS
405/5B130(1)(a) (West 1998). We further note that section
5B130(5)(a) does not provide any impediment to a juvenile
proceeding for the offense of escape when the escape
allegation is based on a prior felony rather than a pending
charge subjecting the minor to prosecution as a result of
application of section 5B125, 5B130(1) or 5B130(2). In other
words, when the escape allegation is based on a prior felony,
the juvenile may be prosecuted in adult court pursuant to the
discretionary transfer provision of the Act (see 705 ILCS
405/5B805(3) (West 1998)), or he may be prosecuted in

                              -20-
juvenile court. But if the escape offense is based on an
allegation that defendant escaped while awaiting prosecution
under the criminal laws as a result of the application of the
mandatory-transfer provisions listed in section 5B130(5)(a)Bas
would be the case where a defendant had committed the
offense of first degree murder and was in custody awaiting
prosecutionBthe defendant may only be prosecuted for the
offense of escape in adult court under criminal law. We find
nothing in section 5B130(5)(a) that evinces a legislative intent
to prosecute a minor for the offense of escape where the minor
was in custody based on a juvenile adjudication at the time of
the escape.
    The legislative distinction apparently drawn between minors
with juvenile delinquency adjudications and minors who have
been convicted of felonies or who are currently subject to
prosecution for felonies under the criminal law does not mean
that a juvenile who has been adjudicated delinquent may leave
a detention center at his own whim without consequences.
Because the circuit court in juvenile proceedings maintains
jurisdiction until the minor turns 21 years of age, the court
would be free to exercise its discretion in modifying a minor=s
term of commitment, when possible, for any infraction involving
a minor leaving a detention facility without authorization. See
705 ILCS 405/5B710(3), 5B750, 5B755 (West 1998). Moreover,
such infractions could also be handled by a station adjustment,
which allows for the informal or formal handling of a minor=s
misbehavior by a juvenile police officer. 705 ILCS 405/5B301
(West 1998).
    Finally, we note that the cases relied upon by the State are
easily distinguishable. See People ex rel. Madigan v. Snyder,
208 Ill. 2d 457 (2004); People v. Woods, 193 Ill. 2d 483 (2000);
Fitzsimmons v. Norgle, 104 Ill. 2d 369 (1984); People v. Smith,
345 Ill. App. 3d 179 (2004); People v. Baaree, 315 Ill. App. 3d
1049 (2000). None of the State=s cases hold that a juvenile
adjudication is tantamount to a Aconviction@ in any context, nor
do any of the cases even consider the question. Moreover, the
general principles articulated in the State=s cases are
supportive of our analysis here. For example, in Baaree, the
issue turned on defendant=s age at the time he was Aconvicted@

                             -21-
of possession of a controlled substance with the intent to
deliver. Under the sentencing statute at issue, if defendant was
at least 21 years old at the time of Aconviction,@ he was eligible
for an extended-term sentence. 730 ILCS 5/5B5B3(c)(8) (West
1998); Baaree, 315 Ill. App. 3d at 1050. The defendant turned
21 between the date he was found guilty and the date he was
sentenced. With respect to the question of whether the date of
the finding of guilt or the date of sentence constituted the
conviction, the appellate court found that the statute did not
favor one approach over the other. Baaree, 315 Ill. App. 3d at
1052. Because penal statutes are to be strictly construed in
favor of the accused, Baaree held that the construction
favoring the accused had to be adopted. Baaree, 315 Ill. App.
3d at 1052-53.
    In the present case, we hold that under the plain meaning
of the escape statute, a juvenile who is adjudicated delinquent
is not a Aperson convicted of a felony.@ However, even if we
were to consider the term Aconviction@ to be ambiguous, we still
would not find a juvenile adjudication to be a conviction for
purposes of the escape statute. Like Baaree, we would
conclude that the State=s interpretation is not favored over
defendant=s, and therefore the statute must be strictly
construed in favor of the accused.

                      CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
appellate court.
                                                  Affirmed.




                              -22-